Citation Nr: 0311086	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  92-54 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for dental trauma, to 
include tooth and/or jawbone loss, claimed as the residual of 
Department of Veterans Affairs (VA) thyroid surgery in March 
1961.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 1991 and June 1995 decisions by the VA 
Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in December 1997 
and March 1999, on which occasions it was remanded for 
additional development.  The case is before the Board for 
appellate review.


FINDING OF FACT

With the resolution of all reasonable doubt in his favor, the 
veteran suffered dental trauma, specifically, the removal of 
the left central and adjacent incisor, during the course of 
surgery for removal of a thyroid nodule at a VA facility in 
March 1961.

CONCLUSION OF LAW

The requirements for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for dental trauma, specifically, the 
removal of the left central and adjacent incisor, have been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.

However, in the case at hand, it is clear that the VA has met 
its duty to notify and to assist the veteran in the 
development of all facts pertinent to his claim.  To that 
end, in correspondence of May 2002, the veteran was informed 
of the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran of what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist or notify the veteran exists in this case.

Factual Background

A VA record of hospitalization covering the period from early 
March to mid May 1961 reveals that the veteran was 
hospitalized at that time with a 1-year history of a lump in 
his neck which had gradually been getting larger.  On 
physical examination, there was a 4 by 4-centimeter firm mass 
in the left lobe of the veteran's thyroid gland.  A 
preanesthetic summary revealed that the veteran was allergic 
to Penicillin and Novocain.  Reportedly, he had previously 
lost consciousness for a period of 30 minutes following an 
injection with Novocain for a tooth extraction.  Following 3 
unsuccessful attempts by various anesthesiologists to 
intubate the veteran, 2 teeth, the left central and adjacent 
incisor, were extracted in an attempt to visualize the 
veteran's glottis.  Regrettably, his glottis was never 
visualized, and attempts at intubation were terminated.  
During the course of the entire procedure, the veteran's 
blood pressure, pulse, and state of oxygenation were 
satisfactory, and he left the recovery room in satisfactory 
condition.

In early April 1961, the veteran underwent the surgical 
excision of a nodule from his left thyroid.  Noted at the 
time was that the veteran was intubated with very little 
difficulty.

In mid April 1961, the veteran executed an informed consent 
for the extraction of various (unidentified) teeth.

In mid June 1961, the veteran once again executed an informed 
consent for the extraction of various (unidentified) teeth.

On VA hospitalization in June and July 1961, it was noted 
that the veteran had previously been hospitalized with, among 
other things, a thyroid adenoma.  During that admission, he 
had undergone an excision biopsy of a solitary nodule of the 
thyroid gland, and was subsequently discharged to return for 
dental treatment.  The veteran was subsequently recalled and 
admitted to the dental service, where he was given 
barbiturates prior to dental treatment due to an expected 
sensitivity to local anesthetics.

In January and February 1968, the veteran was admitted to a 
VA medical facility for dental extractions.  At the time of 
admission, he gave a history of marked sensitivity to a 
number of drugs.  Noted at the time was that it had been 
recommended by dental service that extractions be carried out 
under general anesthesia, provided medical clearance could be 
obtained.  Following receipt of negative findings, dental 
service was notified that the veteran was in satisfactory 
condition, and could undergo tooth extractions under general 
anesthesia.  During hospitalization, the veteran underwent 
the forceps extraction of a number of teeth.  The pertinent 
diagnoses were observation for hypothyroidism, not found; 
exposed pulp; and abnormal alveolar ridge.

On VA evaluation in July 1979, it was noted that the veteran 
was edentulous, and that he wore both upper and lower 
dentures, which were "satisfactory" to him.  At the time of 
evaluation, no oral pathology was in evidence.

In correspondence of August 1979, the veteran's sister 
reported that, in 1961, she and her husband had visited the 
veteran at the VA Medical Center in Columbia, South Carolina.  
Reportedly, at that time, he was in a highly nervous state, 
having had several of his teeth knocked out.  According to 
the veteran's sister, in preparation for thyroid surgery, the 
veteran had been administered Novocain, to which he was 
allergic, causing his throat to swell.  Reportedly, he was 
subsequently pronounced dead, and taken to the morgue.  
However, he was later returned to the operating room for 
removal of the breathing tube which was still in his mouth.  
At that time, it was determined that the veteran did, in 
fact, have a faint heartbeat.  Resuscitation was reportedly 
started, with the result that, 10 hours later, the veteran's 
heart was beating normally.

On VA general medical examination in May 1981, the veteran 
gave a history of thyroid surgery in 1961, at which time he 
"apparently" experienced a cardiac arrest, and was 
resuscitated.  The pertinent diagnosis was postoperative 
state, left subtotal thyroidectomy for benign adenoma.

On VA dental examination in May 1990, it was noted that the 
veteran was edentulous.  Panoramic radiography showed no 
evidence of any dental pathology.  The maxillary and 
mandibular ridges were normal, and showed evidence of an 
adequate alveolar bone.  Noted at the time of evaluation was 
that the veteran's current dentures were ill-fitting, and 
that he needed new ones.

In correspondence received in January 1992, the veteran's 
sister reiterated her previous story regarding the various 
complications surroundings the veteran's 1961 thyroid 
surgery.

At the time of hearings before various traveling members of 
the Board in January 1992 and August 1998, the veteran and 
his spouse offered testimony regarding the alleged negligence 
of VA personnel at the time of the veteran's thyroid surgery 
in 1961.

On VA dental examination in November 1999, the veteran gave a 
history of thyroid surgery in 1961, at which time he was 
intubated for anesthesia, resulting in damage to his teeth.  
Reportedly, at that time, he had received an injection of 
Novocain, to which he was allergic, causing the breathing 
tube to "lock" in his throat.  According to the veteran, in 
an attempt to remove this tube, some damage was done to his 
teeth.  The veteran was then referred to dental service, 
where his teeth were repaired, and dentures were made.

On physical examination, the veteran was totally edentulous.  
He presented with old dentures which were very worn, and 
needed to be replaced.  According to the veteran, even with 
his current dentures, he could eat and function normally.  
However, in the opinion of the examiner, the veteran would 
definitely benefit from a new set of dentures.  At the time 
of examination, there was no limitation in the veteran's 
opening range or movement.  Nor was there any pain upon 
excursion.  Muscle and bone tissue appeared normal.  A 
panoramic X-ray revealed normal bone tissue throughout.  The 
pertinent diagnosis was missing teeth; edentulous.

In an addendum to the November 1999 VA dental examination, 
the examining dentist stated that he had reviewed the 
veteran's chart and claims folder, and that his report was 
consistent with normal bone loss and bone tissue for an 
edentulous patient.  According to the examining dentist, 
there had been bone mass loss secondary to extractions, and 
secondary to the veteran having worn dentures for a period of 
time, which was a "normal" situation.

In correspondence of April 2003, the veteran indicated that 
he did not wish an additional hearing.

Analysis

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower courts' decisions in Brown v. Gardner, 115 S. Ct. 552 
(1994).  Thereafter, the Secretary of the Department of 
Veterans Affairs sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations 
were subsequently revised, and, on October 1, 1997, there 
became effective new regulations governing the adjudication 
of claims for benefits under 38 U.S.C.A. § 1151.  However, on 
January 8, 1999, those "new" regulations were rescinded.

Notwithstanding the aforementioned rescissions, it has been 
determined that all claims for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed before October 1, 1997 
(as in this case) must be adjudicated under the provisions of 
Section 1151 as they existed prior to that date.  VAOPGCPREC 
40-97 (December 31, 1997).  Accordingly, the Board will 
proceed with adjudication of the veteran's claim for 1151 
benefits on that basis.

In that regard, the Board notes that, where any veteran shall 
have suffered an injury or an aggravation of an injury, as a 
result of hospitalization, or medical or surgical treatment 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if disability, aggravation, or death are 
service connected.  The Supreme Court has found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between the claimed injury and any alleged 
or resulting disability.

38 C.F.R. § 3.358(c)(1) provides that:  "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury, or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."  38 C.F.R. 
§ 3.358(c)(3) provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative."  "Necessary 
consequences" are those which are certain to result from, or 
are intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358.

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injury for which VA hospitalization or medical or 
surgical treatment is authorized, or (4) is a certain or near 
certain result of VA hospitalization or medical or surgical 
treatment.  Where a causal connection exists, there is no 
willful misconduct, and the additional disability does not 
fall into one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.

In the present case, a review of the record is to the effect 
that, in March 1961, the veteran underwent 3 unsuccessful 
attempts at intubation in preparation for removal of a 
thyroid nodule.  While during the course of those attempts, 
two teeth, the left central and adjacent incisor, were 
extracted, there is no indication that, at the time of said 
incident, the veteran suffered any other "additional" 
disability as a result of actions by VA medical personnel.  
More specifically, at all times during the aforementioned 
attempts at intubation, the veteran's blood pressure, pulse, 
and state of oxygenation were satisfactory.  Moreover, upon 
leaving the recovery room, the veteran was in satisfactory 
condition.

In April 1961, the veteran underwent the successful surgical 
removal of the aforementioned thyroid nodule.  Significantly, 
at the time of that procedure, the veteran was intubated with 
very little difficulty.

Since the time of his thyroid surgery, the veteran has 
undergone the extraction of a number of other teeth.  
Pertinent evidence is to the effect that informed consent was 
obtained prior to all of those extractions.  As of the time 
of VA evaluation in July 1979, the veteran was described as 
edentulous, wearing both upper and lower dentures.  However, 
at the time of that evaluation, there was no evidence of any 
oral pathology.

The Board observes that, on recent VA dental examination in 
November 1999, a panoramic X-ray revealed normal bone tissue 
throughout.  Following a review of the veteran's medical 
chart and claims folder, the examining dentist was of the 
opinion that the veteran exhibited a loss of bone mass 
secondary to extractions and the wearing of dentures, which 
was normal for an edentulous patient.

Based on the aforementioned, it is clear that the veteran has 
suffered no increase in disability as a result of negligence 
on the part of VA medical personnel.  Similarly clear, 
however, is that the veteran has, in fact, experienced 
"additional disability," specifically, the loss of his left 
central and adjacent incisor, during repeated attempts at 
intubation prior to his thyroid surgery in 1961.  While the 
loss of these teeth may have been "foreseeable," it does not 
rise to the level of a "necessary consequence" which was 
certain to result from, or intended to result from, the 
repeated attempts at intubation.  Under such circumstances, 
the Board is of the opinion that the veteran has suffered 
"additional disability," that is, the loss of his left 
central and adjacent incisor, as the result of various 
actions by VA medical personnel in March 1961.  Accordingly, 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for dental trauma, specifically, the loss 
of the left central and adjacent incisor, are in order.


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for dental trauma, specifically, the loss 
of the left central and adjacent incisor, are granted, 
subject to those laws and regulations governing the payment 
of monetary benefits.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

